I. This case is here on appeal. The application for the writ was made to the Circuit Court of Randolph County. That court heard the evidence and passed upon the question of fact presented. Appellants requested a finding of fact. Among the facts they asked the trial court to find was the following: "That at the time said prisoners entered said pleas ofFinding of    guilty each and all of them were fearful that theyTrial Court.  would be lynched." The court refused so to find, but found in lieu:
"And the court finds from his own knowledge:
"5. That at the time said prisoners were before the bar and after they had announced their pleas, the court called them to the corner of the judge's desk and talked to them out of the hearing of other parties in the court-room; that George Adams insisted that he was not guilty of the charge of robbery and the other defendant corroborated his statement, but admitted that they and said Anderson were all implicated in the robbery charged; that the said Adams admitted that he was guilty of carrying concealed weapons in the city of Moberly as charged by the prosecuting attorney.
"The pleas of guilty made by defendants Richardson and Taylor were thereupon accepted, and defendant *Page 581 
Adams entered plea of guilty to charge of carrying concealed weapons, and all defendants were sentenced."
The refusal of the court to find as a fact that appellants pleaded guilty under force of a then present and existing fear of mob violence amounts to a finding that no such fear influenced appellants to plead guilty. The finding was made on conflicting evidence, and the usual rule applies on this appeal. The record is not such as to warrant this court in overturning the finding made.
II. The applicability of the writ to a case of this kind is at least subject to grave doubt. An examination of the cases cited by appellants discloses this. This is not a judgment against an insane person, a minor, a woman under covertureDuress: Error  (without right to sue or be sued), or the like,Coram Nobis.   rendered in ignorance of such disability. Duress is a species of undue influence. May it be that equity might be resorted to for the purpose of setting aside a judgment based on a plea of guilty which resulted from fear arising out of circumstances such as some of the evidence in this case tends to prove? The cases cited which hold that the writ of error coram nobis will lie are not entirely satisfactory. For the reason first given I concur in the result.